Exhibit NOTICE OF YM BIOSCIENCES ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS MISSISSAUGA, Canada - November 17, 2008 - YM BioSciences Inc. (NYSE AlternextUS:YMI, TSX:YM, AIM:YMBA), an oncology company that identifies, develops and commercializes differentiated products for patients worldwide, will hold its Annual and Special Meeting of Shareholders on Thursday, November 20, 2008 at 4:00 p.m. EST Where: The Gallery TSX Broadcast & Conference Center The Exchange Tower 130 King Street West Toronto, Ontario When: November 20, 2008 at 4:00 p.m. EST Webcast: A live audio webcast of the call will be available at www.ymbiosciences.com. Webcast attendees are welcome to listen in real-time or on-demand at their convenience. The webcast will be archived for 365 days. Please connect to this website at least 15 minutes prior to the conference call to ensure adequate time for any software download that may be needed to hear the webcast. The management proxy circular documents and annual financial documents have been mailed to shareholders and are available online at www.ymbiosciences.comand www.sedar.com. About YM BioSciences YM BioSciences Inc. is a company that identifies, develops and commercializes differentiated products principally in the area of oncology for patients worldwide.The Company is developing nimotuzumab, a humanized monoclonal antibody, and AeroLEF®, a proprietary, inhaled-delivery composition of free and liposome-encapsulated fentanyl. Nimotuzumab is in development targeting multiple tumour types in combination with radiation, chemoradiation and chemotherapy. The drug, which is approved for marketing in eight countries, is significantly differentiated from all other currently marketed EGFR-targeting agents because of a remarkably benign side-effect profile. In approximately 3,000 patients treated worldwide, to date, no Grade III/IV rash has been reported and reports of any of the other side-effects that are typical of EGFR-targeting molecules have been rare.
